FILED
                                                           United States Court of Appeals
                                 PUBLISH                           Tenth Circuit

                UNITED STATES COURT OF APPEALS                    March 6, 2020

                                                              Christopher M. Wolpert
                       FOR THE TENTH CIRCUIT                      Clerk of Court
                       _________________________________

UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

v.                                                    No. 19-3057

JOSE VINCENTE LIRA-RAMIREZ,
a/k/a Vicente Lira-Ramirez,

       Defendant - Appellant.
                      _________________________________

      APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF KANSAS
                ( D.C. No. 6:18-CR-10102-JWB-1 )
                   ______________________________

Melody Brannon, Federal Public Defender, Topeka, Kansas, for Defendant-
Appellant.

Jared S. Maag, Assistant United States Attorney, Topeka, Kansas (Stephen
R. McAllister, United States Attorney, and James A. Brown, Assistant
United States Attorney, Chief, Appellate Division, with him on the briefs),
for Plaintiff-Appellee.
                     _________________________________

Before HOLMES, MATHESON, and BACHARACH, Circuit Judges.
                _________________________________

BACHARACH, Circuit Judge.
                     _________________________________
     This appeal is brought by Mr. Jose Vincente Lira-Ramirez, who was

indicted on a charge of illegally reentering the United States. See 8 U.S.C.

§ 1326(a). An element of illegal reentry is the existence of a prior removal

order. United States v. Adame-Orozco, 607 F.3d 647, 650–51 (10th Cir.

2010). 1 Though Mr. Lira-Ramirez had been removed in earlier proceedings,

he moved to dismiss the indictment, arguing that the immigration judge

lacked jurisdiction over the earlier proceedings because the notice to

appear was defective under Pereira v. Sessions, 138 S. Ct. 2105 (2018).

The district court denied the motion to dismiss the indictment, and Mr.

Lira-Ramirez appeals.

     We affirm, concluding that our precedents foreclose Mr. Lira-

Ramirez’s jurisdictional challenge. Though Mr. Lira-Ramirez raises a new

argument, it does not cast doubt on our precedents. We thus affirm the

denial of Mr. Lira-Ramirez’s motion to dismiss the indictment.

1.   Mr. Lira-Ramirez challenged the immigration judge’s jurisdiction
     over the prior removal proceedings.




1
      According to Mr. Lira-Ramirez, the government must prove not only
the existence but also the validity of a prior removal order. See United
States v. Vasquez-Gonzalez, 901 F.3d 1060, 1064 (9th Cir. 2018) (“A valid
removal order is a predicate element of a conviction for illegal reentry
under § 1326.”); United States v. Rea-Beltran, 457 F.3d 695, 702 (7th Cir.
2006) (stating that an element of illegal reentry under § 1326(a) is the
existence of “a valid deportation order”). We need not decide whether the
validity of the prior removal order is an element of the offense.

                                     2
     Mr. Lira-Ramirez’s removal proceedings began with service of a

document entitled “Notice to Appear.” Under federal law, a notice to

appear must state the date and time of the removal hearing. 8 U.S.C.

§ 1229(a)(1)(G)(i). But this information was missing from the document

sent to Mr. Lira-Ramirez. Despite the omission, Mr. Lira-Ramirez appeared

at the removal hearing and was deported.

     Mr. Lira-Ramirez was later charged with illegally reentering the

United States. He challenged the validity of his prior removal order,

arguing that the immigration judge had lacked jurisdiction because of the

omission of the date and time in the notice to appear. The district court

acknowledged that the notice to appear had been defective, but did not

conclude that immigration judge had lacked jurisdiction. The district court

instead rejected Mr. Lira-Ramirez’s argument on procedural grounds. 2


2
     Under federal law, a noncitizen can challenge a prior removal order
only when three conditions have been met:

     1.    Administrative remedies have been exhausted.

     2.    Judicial review has been denied.

     3.    Entry of the removal order had been fundamentally unfair.

8 U.S.C. § 1326(d). The district court ruled that Mr. Lira-Ramirez had
failed to satisfy these requirements.

     Mr. Lira-Ramirez argues that he need not satisfy these requirements
because he is collaterally challenging the immigration judge’s jurisdiction.
Our circuit has rejected this argument in unpublished opinions. United

                                      3
2.    Our review is de novo.
      Because this appeal presents a question of law, we engage in de novo

review. United States v. Pauler, 857 F.3d 1073, 1075 (10th Cir. 2017).

3.    Mr. Lira-Ramirez’s argument is foreclosed by our precedents.
      Mr. Lira-Ramirez argues that the immigration judge lacked

jurisdiction because of an omission of the date and time in his notice to

appear. But we have held in two precedential opinions that this omission

does not create a jurisdictional defect. 3

      The first precedential opinion was Lopez-Munoz v. Barr, 941 F.3d

1013 (10th Cir. 2019). Challenging the validity of a removal order, the

petitioner in Lopez-Munoz argued that the omission of the date and time

had rendered the notice to appear defective, precluding jurisdiction over

the removal proceedings. 941 F.3d at 1015. We assumed that the

petitioner’s notice to appear was defective and held that an omission of the

date and time in the notice to appear would not affect jurisdiction. Id. at

1015–18.

      We reaffirmed Lopez-Munoz in Martinez-Perez v. Barr, No. 18-9573,

___ F.3d ___, 2020 WL 253553 (10th Cir. Jan. 17, 2020). Again considering


States v. Zuniga-Guerrero, 772 F. App’x 736, 737 (10th Cir. 2019); United
States v. Garcia-Galvan, 777 F. App’x 921, 924 (10th Cir. 2019). But we
need not address this argument here.
3
      We assume for the sake of argument that the notice to appear was
defective. But we conclude that the alleged defect would not have been
jurisdictional. See pp. 7–10, below.
                                        4
an omission of the date and time in a notice to appear, we held that the

omission did not preclude jurisdiction. 2020 WL 253553 at *3.

     Lopez-Munoz and Martinez-Perez foreclose Mr. Lira-Ramirez’s

argument. We must generally follow our precedents absent en banc

consideration. United States v. Brooks, 751 F.3d 1204, 1209 (10th Cir.

2014). An exception exists for intervening changes in our precedents, id.,

but Mr. Lira-Ramirez does not identify any. We are thus bound to follow

our two precedential opinions. See United States v. Fagatele, 944 F.3d

1230, 1235–36 (10th Cir. 2019).

     Mr. Lira-Ramirez suggests that Lopez-Munoz is not binding because

the panel did not analyze a new argument regarding a transitional provision

in the Illegal Immigration Reform and Immigrant Responsibility Act, Pub.

L. No. 104-208, 110 Stat. 2009 (1996). See Part 4, below. 4 We disagree.

     At oral argument, Mr. Lira-Ramirez contended that in Yousuf v.

Cohlmia, 741 F.3d 31 (10th Cir. 2014), doubts about a precedent led a

panel of our court to buck precedent. But reliance on Yousuf is misplaced.

The panel in Yousuf did overrule a point of law established by a previous

panel, but did so with approval from the en banc court. 741 F.3d at 47 n.6.



4
      In his reply brief, Mr. Lira-Ramirez also argued that we should
reconsider Lopez-Munoz because the deadline for a petition for rehearing
in that case had not yet passed. But the petitioner in Lopez-Munoz did not
seek rehearing, and the deadline has now expired.

                                     5
      In his briefs, Mr. Lira-Ramirez points to out-of-circuit opinions in

which panels have sidestepped precedents. These opinions do not allow us

to abandon our precedents.

      For example, Mr. Lira-Ramirez refers to a First Circuit opinion

stating that a panel can overturn another panel’s decision when “newly

emergent authority, although not directly controlling, nevertheless offers a

convincing reason for believing that the earlier panel, in light of the

neoteric developments, would change its course.” Metcalf & Eddy, Inc. v.

Puerto Rico Aqueduct & Sewer Auth., 945 F.2d 10, 12 (1st Cir. 1991),

rev’d on other grounds, 506 U.S. 139 (1993). But our circuit has never

endorsed abandonment of a precedent on these grounds.

      Mr. Lira-Ramirez also cites a Fifth Circuit opinion, which allowed

one panel to overrule another panel that had unknowingly contradicted an

earlier Supreme Court decision. Wilson v. Taylor, 658 F.2d 1021, 1034–35

(5th Cir. 1981). But the Fifth Circuit opinion does not apply. There the

Fifth Circuit overruled its precedent because it conflicted with a prior

Supreme Court opinion, which also bound the Fifth Circuit. Mr. Lira-

Ramirez’s new argument does not involve a Supreme Court opinion, so the

Fifth Circuit opinion cannot justify deviation from our precedent.

      Because Mr. Lira-Ramirez identifies no intervening change in our

precedents, we are bound by Lopez-Munoz and Martinez-Perez. Under



                                      6
these opinions, the alleged defect in the notice to appear would not be

jurisdictional.

4.    Mr. Lira-Ramirez’s new argument does not cast doubt on our
      precedents holding that the alleged defect would not be
      jurisdictional.
      Mr. Lira-Ramirez’s argument treats the statutory requirements for a

notice to appear as jurisdictional based on a transitional provision that had

applied between the adoption and effective date of 8 U.S.C. § 1229. We

would reject this argument even if we were not bound by Lopez-Munoz and

Martinez-Perez.

      Before the adoption of § 1229, removal proceedings could begin with

two documents: (1) an order to show cause and (2) a notice of hearing.

8 U.S.C. § 1252b (1995). 5 In 1996, however, Congress replaced the two

documents with a single notice to appear. 8 U.S.C. § 1229(a); see Report

of the Committee on the Judiciary, House of Representatives, H.R. Rep.

104-469(I) (1996), 1996 WL 168955 at *159 (discussing the statutory

change).

      But the 1996 law did not immediately go into effect. So Congress

provided a transitional provision to govern removal proceedings that had

begun before the new law took effect. Illegal Immigration Reform and


5
      The Attorney General could also start proceedings with only an Order
to Show Cause if it listed the date and time of the removal hearing.
8 U.S.C. § 1252b(a)(2)(A) (1995). But using a single document was not
required.
                                      7
Immigrant Responsibility Act, § 309(c)(4), Pub. L. No. 104-208, 110 Stat.

3009-546, 3009-626.

      This provision temporarily allowed the Attorney General to start

removal proceedings under either the old procedure (with an order to show

cause and a notice of hearing) or the new procedure (with a single notice to

appear). The transitional provision stated that if the Attorney General

started removal proceedings under the old procedure, “the notice of

hearing provided to the alien under [§ 1252b] shall be valid as if provided

under [§ 1229(a)](as amended by this subtitle) to confer jurisdiction on the

immigration judge.” Id. (emphasis added). Relying on this sentence, Mr.

Lira-Ramirez argues that the transitional provision shows that § 1229(a) is

jurisdictional. We disagree for two reasons.

      First, we must decide whether § 1229 is jurisdictional, not whether

the transitional provision would have been jurisdictional. We can consider

§ 1229 jurisdictional only if Congress clearly stated that it intended to

restrict immigration judges’ jurisdiction. United States v. McGaughy, 670

F.3d 1149, 1156 (10th Cir. 2012). Congress did not clearly make such a

statement in § 1229, which says nothing about jurisdiction or an

immigration judge’s power to act. Lopez-Munoz v. Barr, 941 F.3d 1013,

1017 (10th Cir. 2019). And the language of a separate transitional

provision couldn’t provide the clear statement necessary to render § 1229

jurisdictional. See United States v. Green, 886 F.3d 1300, 1305–06 (10th

                                      8
Cir. 2018) (explaining that classification of one provision as jurisdictional

bears little relevance to whether a nearby provision is jurisdictional).

      But let’s assume for the sake of argument that the transitional

provision could show that another provision (§ 1229) is jurisdictional.

Even then, we’d conclude that the transitional provision does not clearly

show that a notice to appear is jurisdictional. Mr. Lira-Ramirez relies on a

sentence in the transitional provision stating that a notice of hearing shall

be valid to confer jurisdiction. As Mr. Lira-Ramirez concedes, however,

the transitional provision addresses the impact of a “notice of hearing”

rather than a “notice to appear.” Oral Arg. at 5:04–:11; see also

Appellant’s Reply Br. at 2 (stating that “[t]he statutory notice of the

hearing,” rather than the notice to appear, is what “‘confers jurisdiction on

the immigration[] judge’” (citation omitted)). So the sentence does not say

that a notice to appear confers jurisdiction on an immigration judge.

      Recognizing that the transitional provision applies only to a “notice

of hearing,” Mr. Lira-Ramirez argues that a notice to appear must

implicitly be jurisdictional. But we cannot read between the lines to infer

jurisdictional limits; the jurisdictional language must be apparent from the

face of the statute itself. See United States v. Green, 886 F.3d 1300, 1305–

06 (10th Cir. 2018) (rejecting an argument that the jurisdictional nature of

a statute could be inferred).



                                      9
      Mr. Lira-Ramirez also emphasizes the use of the word “jurisdiction”

in the transitional provision. But this word is often used colloquially, so its

inclusion in the transitional provision does not mean that Congress meant

to limit an immigration judge’s power to act. See Steel Co. v. Citizens for a

Better Env’t, 523 U.S. 83, 90 (1998) (holding that a statute referring to

“jurisdiction” was not jurisdictional because the word “jurisdiction” bears

numerous meanings). Given the frequency of this colloquial usage,

Congress’s reference to “jurisdiction” in the transitional provision does not

mean that a defect in the notice to appear is jurisdictional. 6

5.    Conclusion
      Mr. Lira-Ramirez argues that a defect in the notice to appear

prevented the immigration judge from obtaining jurisdiction. But our

precedents foreclose this argument. Even absent these precedents, the

transitional provision does not clearly show that § 1229 is jurisdictional.

We thus affirm Mr. Lira-Ramirez’s conviction.




6
      Only two district courts (and no circuit courts) have addressed the
transitional provision. Both district courts held that the transitional
provision does not restrict an immigration judge’s jurisdiction. See United
States v. Torres Zuniga, 390 F. Supp. 3d 653, 663–64 (E.D. Va. 2019)
(concluding that the transitional provision’s use of the term “jurisdiction”
does not show that Congress intended the statutory requirements for
notices to appear to be jurisdictional); United States v. Hernandez-Mendez,
387 F. Supp. 3d 1264, 1270 (D. Kan. 2019) (stating that the defendant
“hasn’t persuaded the court that the transitional [provision’s] reference to
the immigration court’s ‘jurisdiction’ suffices to confer subject matter
jurisdiction on immigration courts through notices to appear”).
                                      10